 In the Matter of GENERAL MOTORS CORPORATION, UNITED MOTORS SERV-ICE DIVISION, EMPLOYERandUNITED AUTOMOBILE, AIRCRAFT ANDAGRICULTURAL IMPLEMENT WORKERS OF AMERICA, CIO, PETITIONERCase No. 17-RC-392.-Decided July 15, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before William J.'Scott,hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.The question concerning representation :Local 554, General Drivers and Helpers, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers of America,AFL, herein called the Intervenor, contends that a contract enteredinto between it and the Employer is a bar to the present proceeding.The Petitioner maintains that this contract has been opened by thecontracting parties and is no longer a bar.The Employer takes aneutral position.The Employer entered into a collective bargaining contract datedMarch 18, 1948, with the Intervenor, covering the employees involvedin the unit sought by the Petitioner.With regard to its duration thecontract provides that it would remain in effect "without change untilApril 25, 1949."Then follows provisions for automatic renewal ofthe contract from year to year thereafter, unless notice to modify orterminate is given by either party 60 days before its anniversary date.85 N. L. R. B., No. 43.234 GENERAL MOTORS CORPORATION235The Intervenor, by letter to the Employer, dated February 25, 1949,requested a conference for the purpose of negotiating certain changesin the contract.There is no indication in the record as to exactlywhen the Employer received this letter.In any case, however, theletter was mailed 59 days prior to the-hill-Bor operative date of theautomatic renewal provision of the contract.'However, it is.clearthat the Employer waived the 60 days' notice requirement in its letterof reply to the Intervenor, dated March 10, 1949.In that letter, theEmployer acknowledged receipt of the Intervenor's letter, and pro-ceeded to suggest "March 29, 1949, as a possible date on which to opennegotiations under the afore-mentioned Agreement."The Inter-venor accepted the March .29 meeting date by letter to the Employerdated March 17, 1949.Petitioner requested recognition of the Em-ployer by letter dated March 18, 1949.We find, therefore, that theMarch 1948 contract was terminated on April 25, 1949, the partieshaving effectively prevented the automatic renewal of the contract foranother year.'We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All hourly rated employees in the parts department, electric motordepartment, and fuel pump rebuilding department at the Omaha,Nebraska, Branch of the United Motors Service Division of the Gen-eralMotors Corporation, including receivers, shippers, warrantyclaims checkers, exchange unit checkers, material handlers, janitorsand firemen, winders, assemblers, inspectors, testers, cleaners, helpers,and mechanical employees, but excluding the manager, assistant man-ager, operating manager, warehouse parts manager, assistant ware-house parts manager, foremen, assistant foremen, service manager,assistant service manager, rebuilding manager, assistant rebuildingmanager, all other supervisors as defined in the Act, salesmen, clericalemployees, general office employees; technical school students, and alsoexcluding all employees in other than 'the parts department, electricmotor department, and fuel pump rebuilding department.'SeeMatter of Little Rock Furniture Manufacturing Company,80 N. L. R. B. 65, fordiscussionas to what constitutes theMill-Bdate.2Matter of Wisconsin Telephone Company,65 N. L. R. B. 368.We have previously heldthat the notice of a desire to modify or change effectively forestalled the automaticrenewalof a contract, notwithstanding the fact that the desired changes were never actuallynegotiated.Matter of C & M Lumber Co., Inc.,83 N. L. R. B. 1258 ;Matter of BestMotor Lines,80 N. L.R. B. 314. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 daysfromthe date of this Direction, under the direction and super-vision of the Regional Director for the Region in which thiscase washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed. during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether they desire to be represented, for purposes of collective bar-gaining, by United Automobile, Aircraft and Agricultural Imple-ment `Yorkers of America, CIO, or by International Brotherhood ofTeamsters, Chauffeurs,. Warehousemen and Helpers of America, LocalNo. 554, AFL, or by neither.